United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS               November 26, 2003
                        FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                              No. 02-51200
                            Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

JESUS ROGELIO MIRANDA, also known as Chuy,

                                                 Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        (DR-01-CR-45-2-WWJ)
                        - - - - - - - - - -

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant         Jesus   Rogelio    Miranda     appeals      his

convictions, following a jury trial, of (1) conspiracy to possess

with intent to distribute more than 1,000 kilograms of marijuana,

in violation of 21 U.S.C. § 846, and (2) possession of more than

100 kilograms of marijuana with intent to distribute on or about

March 27, 2000, in violation of 21 U.S.C. § 841(a) and (b).

Miranda   was   convicted   of    two    other   counts   of   possession     of

marijuana with intent to distribute, but he does not challenge

them.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Miranda contends that the trial evidence was insufficient

to   support    his   convictions    of   the    two    counts    in    question.

With respect to the possession-with-intent to distribute count,

regarding conduct on or about March 27, 2000, Miranda contends that

the evidence was insufficient to establish that a marijuana load

seized by Border Patrol agents on that evening was designated for

the conspiracy in which he was a member, rather than for a separate

conspiracy supplied by a Mexican named “Pollo” or “Poyo.”

       The evidence established that, on March 27, 2000, Miranda gave

his associate, Hugo Jimenez, a truck to load a marijuana shipment

as well as keys to the ranch on which Miranda’s partner and

codefendant,     Guillermo   “Willie”     Martinez,          received   marijuana

shipments for both Poyo’s conspiracy and another in which Miranda

participated.     Martinez and Jimenez were apprehended close to the

spot on Martinez’s ranch, near the Rio Grande river, where Border

Patrol agents had just seized 484 pounds of marijuana.                   Although

Jimenez testified that he did not think that this was the marijuana

load he was supposed to pick up, the evidence supported a jury

finding that Jimenez intended to pick up this load for Miranda.

Accordingly, we affirm Miranda’s Count 4 conviction of possession

with   intent   to    distribute    marijuana.         See    United    States   v.

Villarreal, 324 F.3d 319, 322 (5th Cir. 2003); United States v.

Gonzales, 121 F.3d 928, 936 (5th Cir. 1997).

       Miranda also contends that the trial evidence was insufficient

to support the quantity element of his Count 2 conviction of

possession with intent to distribute more than 1,000 kilograms of


                                      2
marijuana.    He    argues   that   the   evidence    shows   that   Poyo’s

marijuana-trafficking group operated separately from the group that

he (Miranda) operated with fugitive codefendant Roberto Bravo, and

that the government failed to prove that his and Bravo’s conspiracy

was involved with more than 1,000 kilograms.

     When an indictment charges that a specified minimum quantity

of drugs is involved, proof of that quantity is an element of the

offense under Apprendi v. New Jersey, 530 U.S. 466 (2000).           United

States v. DeLeon, 247 F.3d 593, 596 (5th Cir. 2001).          To meet this

burden in a drug-conspiracy case, the government only needs to

prove that the “conspiracy as a whole” distributed the quantity of

drugs alleged.     United States v. Turner, 319 F.3d 716, 722 (5th

Cir.), cert. denied, 123 S. Ct. 1939 (2003).         None dispute that the

overall   conspiracy––including     the   amounts    smuggled   by   Poyo’s

group––far exceeded 1,000 kilograms.        In any event, the evidence

supports a jury determination that Miranda’s group, by itself, was

involved with more than 1,000 kilograms.

     Miranda’s convictions are AFFIRMED.




                                    3